     Case 2:18-cv-09253-JCZ-JVM Document 55-4 Filed 08/24/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA


KENNETH NASSET             *                         CIVIL ACTION NO. 18-9253
                      Plaintiff,
                           *
                           *                         JUDGE ZAINEY
                           *
VERSUS                     *                         MAG. VAN MEERVELD
                           *
UNITED STATES OF AMERICA   *                         SEC. A(1)
                           *
                Defendant. *
*************************


                                       DECLARATION

       I declare under the penalty of perjury of the laws of the United States the following:

I am physician licensed in the states of New York, New Jersey and Connecticut. I have been in
clinical practice since 1990, in the specialties of Hematology, Oncology and Internal Medicine. I
have a Worker Compensation number in the state of New York and I was certified by the
American Board of Utilization Review and Quality Assurance, and have held a variety of
administrative positions and academic appointments. As an administrator and practitioner in
infusion suites, I am familiar with the drugs Enbrel and Humira, and I have written orders for
these medications. I have a Worker Compensation number in the state of New York and I was
certified by the American Board of Utilization Review and Quality Assurance.

I reviewed 125 pages of medical records that were submitted to me and the article by Singh et al,
which is attached. I also reviewed the Prescribing Information for the drug Enbrel.

Mr. Nasset was a patient in the VA in 2005 when he had an abnormal EKG. ON 9/3/2010 he
had myocardial ischemia and a 43% ejection fraction on an angiogram and stress test. The
report noted that the results were suggestive of ischemia due to a large reversible perfusion
abnormality along the anterior wall, the left ventricular cavity was borderline dilated and wall
motion was mildly hypokinetic diffusely. This decreased ejection fraction signifies heart
damage. Dr. Kalavally Siriharan was advised of these findings. However, no formal diagnosis of
Congestive Heart Failure (CHF) was put into his problem list.

Mr. Nasset was prescribed TNF inhibitor by Rheumatologist, Dr. Hugh McGrath at the VA on
September 13, 2016 for treatment of a diagnosis of psoriasis. During the visit, Mr. Nasset
consented to receive Humira once every two weeks. Dr. McGrath had access and knowledge of
Mr. Nasset’s pre-existing heart condition as he was in the VA system and treatment records
indicate past abnormal EKGs as far back as 2005.


                                                1
      Case 2:18-cv-09253-JCZ-JVM Document 55-4 Filed 08/24/20 Page 2 of 2




Mr. Nasset received Enbrel in the mail instead of Humira and called Dr. McGrath’s nurse.
Although Enbrel side effects and contraindications were never explained, and a true informed
consent never obtained, he was told to take Enbrel instead of Humira by the nurse. Mr. Nasset
took the Enbrel once every two weeks as Dr. McGrath had explained during the appointment.

During a visit for psoriatic arthritis, Dr. Manuel Vargas, also a Rheumatologist, asked how much
of the Enbrel Mr. Nasset was taking. Dr. Vargas instructed Mr. Nasset that he needed to take it as
prescribed by Dr. McGrath, that is, once every week, not once every two weeks. As soon as Mr.
Nasset began taking it once every week-as prescribed by Dr. McGrath- he immediately had heart
failure. This time, the heart failure was significantly more severe. A note of 6/14/2017 by Dr.
Meredith Barr says that the ejection fraction was 20-30% by echocardiography and this physican
related it to Enbrel and stopped it. He recommended that it be stopped indefinitely. Dr. Manuel
Vargas indicates in the treatment records on August 21, 2017 that the worsened cardiac
dysfunction of ischemic cardiomyopathy was likely due to Enbrel. Further he also indicates that
Mr. Nasset does not have psoriasis but instead chronic back pain. MRI in July 2017 showed a
very low ejection fraction of 11%.

I conclude with reasonable degree of medical certainty that a TNF inhibitor Enbrel should never
have been prescribed by Dr. McGrath to a patient with a known pre-existing heart condition e
because Enbrel has known side effects that cause heart failure, and its administration is
contraindicated. The Prescribing Information is clear on this and it is a violation of the standard
of care. Furthermore, informed consent was not properly obtained, especially for Enbrel. Mr.
Nasset was never given the opportunity of informed consent about the risks of heart failure and
therefore did not and could not give informed consent to use Enbrel. Dr. McGrath also
misdiagnosed the chronic back pain as psoriasis which caused him to prescribe a TNF inhibitor
in the first place. While the failure to make the diagnosis of spinal pain may be an issue of
judgment, it compounded his failure to avoid TNF inhibitors in this patient with CHF.

Had this been properly done in any of the visits between 2005-2016, Dr. McGrath would not
have prescribed a TNF inhibitor. Mr. Nasset did not get an actual diagnosis of CHF until recently
although his earlier reported symptoms suggested heart problems which should have been
identified and listed in the record.

Should new information become available, my opinion may be changed or amended.




       ___________________________________
         Mark Levin, M.D.   2/12/2020




                                                 2
